ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                    )
                                               )
ADT Construction Group, Inc.                   ).
 by Timothy S. Cory, Chapter 7 Trustee         )      ASBCA No. 55358
                                               )
Under Contract No. DACA09-03-C-0009            )

APPEARANCES FOR THE APPELLANT:                        John W. Ralls, Esq.
                                                      W. Samuel Niece, Esq.
                                                       Ralls & Niece LLP
                                                       San Mateo, CA

APPEARANCES FOR THE GOVERNMENT:                       Thomas H. Gourlay, Jr., Esq.
                                                       Engineer Chief Trial Attorney
                                                      John F. Bazan, Esq.
                                                       Engineer Trial Attorney
                                                       U.S. Army Engineer District,
                                                        Los Angeles

               OPINION BY ADMINISTRATIVE JUDGE SHACKLEFORD
                ON APPELLANT'S MOTION FOR RECONSIDERATION

       By submission dated 30 May 2013, appellant filed a timely motion for
reconsideration of the Board's decision 1 denying ADT's appeal from a termination for
default. ADT Construction Group, Inc. by Timothy S. Cory, Chapter 7 Trustee, ASBCA
No. 55358, 13 BCA ~ 35,307 (ADT VI). The government responded to the motion and
appellant filed a reply to the government's response.

       As the moving party, ADT must demonstrate a compelling reason for the Board to
modify its decision. JF. Taylor, Inc., ASBCA Nos. 56105, 56322, 12-2 BCA ~ 35,125. In
determining whether a party has done so, we look to whether there is newly discovered
evidence or whether there were mistakes in the decision's findings of fact, or errors of law.
/d. Motions for reconsideration are not intended to provide a party with an occasion to
reargue issues that were previously raised and denied. WestWind Technologies, Inc.,
ASBCA No. 57436, 11-2 BCA ~ 34,859.

       Appellant makes two main points in support of reconsideration. The first is that
the decision in ADT Construction Group, Inc., ASBCA No. 55307, 09-2 BCA ~ 34,200
(ADT V), should be considered the law of the case in this appeal and that our decision

1
    Judge Thomas participated in the decision being reconsidered. She has since retired.
here conflicts with ADT V. ADT is particularly troubled about an ADT V finding of fact
that it contends the Board only partially recognized in the decision in this appeal. "In its
decision in No. 55358, the Board acknowledges the fact that the fast track provision was
mistakenly included in the contract, but not that the government knew, but failed to
inform ADT, ofthis fact" (app. mot. at 5) (emphasis in original). In appellant's view if
the Board accepted all of that, it would have to conclude that the government's decision
to terminate was procedurally and substantively suspect (app. mot. at 6-10).

        In the first place, there is nothing in our decision in this appeal from a termination
for default that indicates we did not properly recognize the findings in ADT V, an appeal
from the denial of a contractor claim. Our decision in ADT VI addressed the termination
for default in a manner that we considered appropriate to the facts and to the legal
principles applicable to such terminations. It was not required that, in a separate appeal
raising distinct issues, we repeat verbatim the findings of an earlier decision from a
different appeal. Moreover, appellant has already, in the post-hearing briefing in this
appeal, pointed us to the ADT V findings it now relies on in arguing on reconsideration
that the termination for default should be overturned. (App. proposed findings of fact
dated 30 March 2011 at 3-4, 11-14, 21-22; app. post-trial br. dated 30 March 2011 at
15-16, 21; app. post-trial reply hr. dated 29 April2011 at 2-3,6-11, 14-15) After due
consideration, the Board ruled on the termination by evaluating the "totality of the
circumstances surrounding the contracting officer's actions." Lafayette Coal Company,
ASBCA No. 32174, 89-3 BCA ~ 21,963 at 110,482; Alberts Associates, Inc., ASBCA
No. 45329,95-1 BCA ~ 27,480 at 136,887. The facts cited by ADT were just part ofthat
totality of circumstances. Arguing that our previous findings are law of the case, does
not make them dispositive in the appeal before us. Our decision in this appeal was not
inconsistent with the decision in ADT V.

       The second point made by appellant involves the Board's citation of Free & Ben,
Inc., ASBCA No. 56129, 11-1 BCA ~ 34,719, Hynix Semiconductor Inc. v. Rambus Inc.,
645 F.3d 1336 (Fed. Cir. 2011), and Micron Technology, Inc. v. Rambus Inc., 645 F.3d
1311 (Fed. Cir. 2011) in the decision in this appeal. ADT's concern appears to be that
because the cited decisions were issued just before and after the post-hearing briefing in
this appeal, appellant did not have an adequate opportunity to address them.

       As to all three decisions, we reject any notion that we are only allowed to decide
appeals on the basis of the decisions cited by the parties. We also note that ADT has not
alleged or shown that the decisions overruled existing law or announced new rules of law
that could raise any question of unfairness in the briefing process. In this instance, we
see no basis for any assertion that appellant was prejudiced by our citation of the
decisions without ordering further briefings. It also appears that such an argument could
have no traction where, as here, a termination may be upheld on any grounds even those
not argued by the parties. See, e.g., Kirk Bros. Mech. Contractors, Inc. v. Kelso, 16 F.3d


                                              2
1173, 1175 (Fed. Cir. 1994) (court may sustain a default termination if justified by
circumstances existing at time of termination, even if terminated for another reason).

        Specifically with regard to Free & Ben, we first note that while that decision was
issued eight days before appellant's opening brief was filed, ADT's reply was not due or
filed for another 38 days. In addition, although appellant contends that Free & Ben does
not stand for the principle stated in our decision (app. mot. at 10), appellant does not, that
we can see, contest the legitimacy of the principle. Its argument appears to be that the facts
here do not meet the requirements of the principle (app. mot. at 10-11). Our interpretation
of the standards relevant to failure to provide adequate assurances or anticipatory
repudiation was not, in our view, based solely on Free & Ben which, as noted, we do not
see as having announced a new rule of law. As to Hynix and Micron, the proposition
quoted by appellant from those decisions was itself taken from an earlier decision and so
ADT could hardly have been surprised. Micron Technology, 645 F.3d at 1320; Hynix
Semiconductor, 645 F.3d at 1344-45. In addition, ADT does not appear to challenge the
legal principle it quotes, but as with Free & Ben, questions whether the facts of this appeal
fit within the principle (app. mot. at 11). Under those circumstances, the Board's original
decision cannot be said to have turned on the three decisions appellant now says it should
have had the opportunity to address.

      ADT has not presented a valid basis for the Board to modify its original decision.
Accordingly, appellant's motion for reconsideration is denied.

      Dated: 23 January 2014



                                                  ruCHARDSHACKLEFORD
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

I concur




~~~
Administrative Judge
Acting Chairman
Armed Services Board
of Contract Appeals


                                             3
      I certify that the foregoing is a true copy of the Opinion and Decision ofthe
Armed Services Board of Contract Appeals in ASBCA No. 55358, Appeal of ADT
Construction Group, Inc. by Timothy S. Cory, Chapter 7 Trustee, rendered in
conformance with the Board's Charter.

      Dated:




                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            4